Order unanimously affirmed without costs. Memorandum: Plaintiff was entitled to summary judgment in this action seeking an accounting of the assets of the law partnership of which her deceased husband was a member. There was no written agreement among the members of the partnership. To defend against plaintiff’s action, defendants rely on an alleged oral agreement among the partners that, upon the death of any one of them, the interest of his estate in the partnership would be limited to the proceeds of a life insurance policy purchased by the partnership with the wife of the partner as beneficiary. This alleged agreement is void in the absence of a writing because it cannot be performed within a lifetime (see, General Obligations Law § 5-701 [a] [1]; Dreher v Levy, 67 AD2d 438; see also, Klein v Jamor Purveyors, 108 AD2d 344).
. We further find, based upon our review of the record, that defendants failed to allege facts sufficient to raise a triable issue concerning whether the doctrine of promissory estoppel should bar plaintiff from invoking the Statute of Frauds. We have examined the remaining issues raised by defendants and find them to be without merit. (Appeal from order of Supreme Court, Erie County, Rath, J. — summary judgment.) Present— Dillon, P. J., Callahan, Doerr, Boomer and Lawton, JJ.